McCALEB, Justice
(concurring).
Since R.S. 18:289 plainly provides that the chairman of the state central committee shall appoint the chairman and secretary of every committee created by the primary law, excepting the state central committee and parish and municipal committees, relator is unquestionably the lawful chairman of the First Supreme Court District Democratic Executive Committee.
However, it is by virtue of the clear provisions of this statute, and not because Act 42 of 1940 has been specifically repealed (as stated by the majority), that *705R.S. 1:16, providing for the construction of the Revised Statutes as continuations of and substitutes for our former laws, is inapplicable to this case. R.S. 1:16 becomes pertinent as an aid to judicial construction only when a provision of the Revised Statutes is equivocal; that is not the situation here.